Dismissed and Memorandum Opinion filed July 10, 2008







Dismissed
and Memorandum Opinion filed July 10, 2008.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00443-CR
____________
 
PRESTON WILLIAMS,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
180th District Court
Harris County, Texas
Trial Court Cause No. 1125181
 

 
M E M O R A N D U M   O P I N I O N
Appellant
entered a guilty plea to the offense of possession of a controlled substance. 
In accordance with the terms of a plea bargain agreement with the State, the
trial court sentenced appellant on April 28, 2008, to confinement for six years
in the Institutional Division of the Texas Department of Criminal Justice. 
Appellant filed a pro se notice of appeal.  We dismiss the appeal.  




The
trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2). 
The trial court=s certification is included in the record on appeal.  See
Tex. R. App. P. 25.2(d).  The
record supports the trial court=s certification.  See Dears v. State, 154 S.W.3d 610,
615 (Tex. Crim. App. 2005).
Accordingly,
we dismiss the appeal.  
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed July
10, 2008.
Panel consists of Justices Yates, Anderson, and Brown.
Do Not Publish C Tex. R. App. P.
47.2(b)